IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
DANVILLE DIVISION

UNITED STATES OF AMERICA, )
)
Vv. ) Case No: 4:19CR00028
)
PAULETTE GENETHA TOLLER, )
Defendant. )
WAIVER OF SPEEDY TRIAL

1. Paulette Genetha Toller, hereby waive my rights under the Speedy Trial Act and

2

expressly consent to the trial of my case being set outside the 70-day time limit imposed under

said Act.

— tu So J ull,

Defendant

a

Counsel”

Case 4:19-cr-00028-JLK Document 27 Filed 09/24/19 Page1of1 Pageid#: 47
